 Case 6:19-cr-00027-H-BU Document 40 Filed 06/19/20               Page 1 of 1 PageID 94



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                             SAN ANGELO DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO.6:19-CR-021-01-H

ERICK JERMAINE LEDAY (1),
   Defendant.


                ORDER ACCEPTING REPORT AND RXCOMMENDATION
                   OF TIIE IJNTTED STATES MAGISTRATE IUDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Enry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is corect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

        our"ann"ll      ,zozo.


                                           JAMES        SLEY HENDRIX
                                                      STATES DISTRICT ruDGE
